Citation Nr: 0423385	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-17 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals, L4-5 discectomy with radiculopathy, rated as 10 
percent disabling prior to October 7, 2003.

2.  Entitlement to an increased evaluation for post-operative 
residuals, L4-5 discectomy with radiculopathy, rated as 20 
percent disabling subsequent to October 7, 2003.

3.  Entitlement to an increased evaluation for radiculopathy, 
right leg, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for radiculopathy, 
left leg, currently rated as 10 percent disabling.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
perforated left eardrum

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to November 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for bronchitis, but additional development 
is required.  In addition, the claims of entitlement to 
increased ratings for the right and left leg disabilities, 
and entitlement to service connection for bilateral hearing 
loss, and tinnitus require additional development.  These 
claims are the subject of the remand appended to this 
decision.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims with respect to his back and left 
eardrum disabilities has been obtained by the RO.

2.  Prior to October 7, 2003, the veteran's post-operative 
residuals, L4-5 discectomy with radiculopathy, are manifested 
by pain on motion, with limitation of motion of anterior 
flexion to 80 degrees, extension to 20 degrees, lateral 
bending to 30 degrees bilaterally, and rotation to 25 degrees 
bilaterally.  

3.  Subsequent to October 7, 2003, The veteran's post-
operative residuals, L4-5 discectomy with radiculopathy, are 
manifested by pain on motion including pain that radiates, 
with limitation of motion of anterior flexion to 60 degrees, 
extension to 10 degrees, lateral bending to 10 degrees 
bilaterally, and rotation to 0 degrees bilaterally.  

4.  The veteran's claim for service connection for bronchitis 
was most recently denied by the RO in a rating decision dated 
in June 1990.

5.  Evidence submitted since the June 1990 rating decision is 
so significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for bronchitis.

6.  The veteran's claim for service connection for a 
perforated left eardrum was most recently denied by the RO in 
a rating decision dated in June 1990.

7.  Evidence submitted since the June 1990 rating decision is 
not so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for a perforated left eardrum.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent prior to October 7, 2003 for the veteran's post-
operative residuals, L4-5 discectomy with radiculopathy are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2001) 68 Fed. 
Reg. 51454- 51458 (August 27, 2003) (effective September 26, 
2003), to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

2.  The criteria for a disability rating in excess of 20 
percent subsequent to October 7, 2003 for the veteran's post-
operative residuals, L4-5 discectomy with radiculopathy are 
not met. .  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2001) 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.

3.  The June 1990 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1998); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).

4.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for 
bronchitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

5.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
perforated left eardrum.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The September 2002 Statement of the Case (SOC), and the 
December 2003 Supplemental Statement of the Case (SSOC) 
advised the veteran of the laws and regulations pertaining to 
her claims.  These documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial.  The veteran was specifically informed that her claim 
for an increased rating for her low back disability was being 
denied because the evidence did not show that the veteran's 
disabilities met the criteria for a higher rating.  The 
veteran was also informed that her claim seeking to reopen 
her claim of entitlement to service connection for a 
perforated left eardrum was being denied because she had not 
submitted new and material evidence to reopen the claim.  The 
SOC and SSOC made it clear to the veteran that in order to 
prevail on her claims, she would need to present evidence 
that her back disability met the criteria for a higher rating 
or that she had new and material evidence to reopen her claim 
of service connection for a perforated left eardrum.  The RO 
sent a letter dated in December 2001 and another in June 2003 
that told the veteran about the VCAA and informed her what 
evidence the RO would obtain and what she needed to do.  The 
RO obtained service medical records, VA treatment records, 
and provided the veteran VA examinations in November 2001 and 
October 2003.  The veteran has not indicated that there is 
any other evidence available.  More than one year has passed 
since she was notified of what she needed to do for her 
claims to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in December 2001, which was 
prior to the March 2002 rating decision denying the veteran's 
claim.  Therefore, VA has complied with the requirements of 
Pelegrini with respect to the timing of the initial VCAA 
notice.

II.  Entitlement to increased evaluation for post-operative 
residuals, L4-5 discectomy with radiculopathy

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2003).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected lumbar spine 
disability must include consideration of the old and both 
sets of new criteria.  It is noted that the effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  The Board 
notes that the provisions of DC 5293 (which pertained to 
intervertebral disc syndrome) were changed effective from 
September 23, 2002.  The rating schedule for the spine was 
changed effective September 26, 2003, at which time DC 5293 
was changed to DC 5243, and DC 5295 was changed to 5237.  

A.  Increased rating prior to October 7, 2003

The veteran filed a claim in January 2001 seeking an 
increased rating for her low back disability which was then 
rated as 10 percent disabling.

The VA treatment notes reveal that she has been complaining 
of pain in her low back and pain radiating to her legs 
intermittently.  She has been taking Percocet for the pain.  
The veteran continues to be treated for her low back pain.

The veteran underwent a VA examination in November 2001.  The 
veteran complained of pain and stiffness in her back with 
easy fatigability and weakness. She told the examiner she was 
only able to do limited housework and could no longer drive a 
truck.  The examination revealed no curvature of the spine, 
no swelling, no spasm, no discoloration or warmth.  Forward 
flexion of the lumbar spine was to 80 degrees, extension was 
to 20 degrees, lateral bending was 30 degrees bilaterally, 
and rotation was 20 degrees bilaterally.  There was no focal 
neurological deficit of the lower extremities. The examiner 
noted that with flare-ups, the veteran might experience 
additional limitation of functioning but that it was 
impossible to tell how much.

Applying the above facts to the regulations, the Board finds 
that a rating in excess of 10 percent is not warranted prior 
to October 7, 2003 for the veteran's low back disability.

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 10 percent evaluation is warranted 
where the limitation of motion in the lumbar spine is slight, 
a 20 percent rating is warranted for moderate limitation of 
motion, and a 40 percent rating is warranted where the 
limitation of motion of the lumbar spine is severe  The Board 
finds that a rating in excess of 10 percent under the older 
version of DC 5292 is not warranted.  The November VA 
examination report shows that the veteran had forward flexion 
to 80 degrees, backward extension to 20 degrees, lateral 
bending to 30 degrees bilaterally and rotation to 25 degrees 
bilaterally.  The Board finds that this represents not more 
than slight limitation of motion of the lumbar spine.  The 
veteran was able to move close to a full range of motion in 
all directions although with some pain.  The words "slight," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2003).  
It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2003).  The Board finds that the limitation of motion of 
the veteran's lumbar spine does not rise to the level of 
moderate, when considering all factors including the November 
2001 VA examination reports.  

In arriving at the above conclusion, the Board has considered 
the possibility of entitlement to an increased evaluation 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59 and specifically 
whether an increased evaluation could be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  
The evidence shows a limitation of motion of the lumbar spine 
and pain on motion and that the veteran will likely suffer 
from flare-up that will worsen her functional abilities, 
although the examiners were unable to state exactly how much.  
The Board finds that any additional limitation of motion or 
functioning during flare-ups would not be sufficient to more 
closely approximate the criteria for a 20 percent evaluation 
under the older regulations for limitation of motion of the 
lumbar spine.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
DC's 5292, 5293; DeLuca, supra.  The veteran was unable to 
describe the effects of flare-ups or provide information 
regarding how her flare-ups worsened her disability.  The 
examiner stated he was unable to determine the extent of 
additional limitation during flare-ups.

Under the old DC 5293 (2002), a 10 percent rating is 
warranted for mild intervertebral disc syndrome (IDS), a 20 
percent rating was warranted for moderate IDS, with recurring 
attacks, a 40 percent rating is warranted for severe IDS with 
recurring attacks and intermittent relief, and the highest 
rating, of 60 percent, is not warranted unless there is 
pronounced IDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  The Board finds that the 
evidence does not show that the veteran has moderate or more 
severe IDS.  Specifically, there is no evidence of moderate 
IDS, since there is no evidence of any neurological 
impairment based on the November 2001 VA examination and no 
evidence of recurring attacks.  Thus, the criteria for a 
rating in excess of 10 percent under DC 5293 prior to October 
7, 2003 have not been met.  

Under the new regulations, the Board finds that a rating in 
excess of 10 percent is also not warranted.  Under DC 5293 
(as in effect August 22, 2002), a 10 percent rating for 
intervertebral disc syndrome is warranted where there are 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent is warranted where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks.  The highest rating, of 60 percent, is not warranted 
unless there are incapacitating episodes having a total 
duration of 6 weeks or more during the past 12 weeks.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The new regulation also provides that the disc 
syndrome may be evaluated on the basis of separate 
evaluations of chronic orthopedic and neurological symptoms.  
There is no evidence in the record of the veteran suffering 
incapacitating episodes.  Therefore, there is no basis for a 
rating in excess of 10 percent under the new rating criteria, 
prior to October 7, 2003.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that for limitation of motion 
a rating of 20 percent requires forward flexion of the lumbar 
spine greater than 30 degrees but less than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  The veteran has flexion to 80 
degrees as found in the November 2001 VA examination and a 
combined range of motion of the thoracolumbar spine of 210 
degrees.  Therefore, the veteran does not meet the criteria 
for a rating in excess of 10 percent prior to October 7, 2003 
under any of the new regulations.  Again, as discussed 
previously, functional impairment would not provide a basis 
for a higher rating based on limited motion. 

Thus the Board finds that a rating in excess of 10 percent 
for the veteran's post-operative residuals, L4-5 discectomy 
with radiculopathy is not warranted prior to October 7, 2003.

B.  Increased rating subsequent to October 7, 2003

The veteran's most recent VA examination was in October 2003.  
The veteran complained of stiffness and of electrical shock 
type pain in her back and radiating down her legs.  The 
veteran also reported a sharp pain that is caused by activity 
or walking that can be alleviated with sitting although she 
can only sit for 30 minutes or so before her back begins to 
hurt from sitting.  The veteran continues to take Percocet 
for her back pain.  She reported functional limitations being 
things like difficulty cleaning carpets or vacuuming, and 
being unable to work on fixing cars.  The examiner noted no 
spasm or point tenderness.  The October 2003 VA examination 
shows significantly more restricted ranges of motion with 
flexion to 60 degrees, and extension to 10 degrees, lateral 
bending to 10 degrees bilaterally, and rotation to 0 degrees 
bilaterally.  There was pain at the end range of motion.  The 
examiner noted curvature of the spine 10 degrees to the right 
in the L1 area and another 10 degrees to the right at T8.  
Muscle strength was 5/5 and heel and toe raised were intact.  
X-rays and an MRI confirmed osteoarthritic changes and 
degenerative disc disease.  The examiner noted that it was 
likely the veteran had additional functional limitation 
during flare-ups but that there was no way to determine to 
what extent.  The Board finds that the more significant 
limitation of motion found in October 2003 does not rise to 
the level of more than moderate limitation of motion under 
the old rating criteria.  The words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a  mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2003).  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2003).  
The Board finds that the limitation of motion of the 
veteran's lumbar spine does not rise to the level of severe 
limitation of motion.  The veteran is able to move, walk and 
sit although for only short periods of time, and is able to 
do some housework although she has found it very hard to do 
some things such as cleaning carpets and vacuuming.  Overall, 
the Bounds finds that the veteran's limitation of motion of 
the lumbar spine, subsequent to October 7, 2003, does not 
rise to the level of severe.  A rating in excess of 20 
percent is not warranted for the veteran's low back 
disability subsequent to October 7, 2003 under the old 
regulations on limitation of motion.  38 C.F.R. § 4.71a, DC 
5292 (2003).  With respect to possibility of entitlement to 
an increased evaluation on the basis of functional loss due 
to the veteran's subjective complaints of pain per DeLuca, 
the Board finds that any additional limitation of motion or 
functioning during flare-ups would not be sufficient to more 
closely approximate the criteria for a 40 percent evaluation 
under the older regulations for limitation of motion of the 
lumbar spine.  The veteran was unable to describe the effects 
of flare-ups or provide information regarding how her flare-
ups worsened her disability.  Moreover, the examiner stated 
he was unable to determine the extent of additional 
limitation during flare-ups.

Under the old DC 5293 (2002) as noted above, a 40 percent 
rating is warranted for intervertebral disc syndrome (IDS), 
severe; recurring attacks, with intermittent relief.  A 
higher rating, of 60 percent, is not warranted unless there 
is pronounced IDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  The Board finds that the 
evidence does not show that the veteran has severe or 
pronounced IDS.  Specifically, there is no evidence of 
recurrent attacks with intermittent relief or of sciatic 
neuropathy with muscle spasm, absent ankle jerk or other 
neurological findings.  Thus, the criteria for a rating in 
excess of the current 20 percent under DC 5293 have not been 
met.  

Under the new regulations, the Board finds that a rating in 
excess of 20 percent is also not warranted. Under DC 5293 (as 
in effect August 22, 2002), a 20 percent rating for 
intervertebral disc syndrome is warranted where there are 
incapacitating episodes having a total duration at least two 
weeks but less than four weeks.  A rating of 40 percent is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
and the highest rating, of 60 percent, is not warranted 
unless there are incapacitating episodes having a total 
duration of 6 weeks or more during the past 12 weeks.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The new regulation also provides that the disc 
syndrome may be evaluated on the basis of separate 
evaluations of chronic orthopedic and neurological symptoms.  
There is no evidence in the record of the veteran suffering 
incapacitating episodes.  Therefore, there is no basis for a 
rating in excess of 20 percent under the new rating criteria, 
subsequent to October 7, 2003.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that for limitation of motion 
a rating of 30 percent requires forward flexion of the lumbar 
spine of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  The veteran has flexion to 60 
degrees as found in the October 2003 VA examination and there 
is no evidence of ankylosis.  Therefore, the veteran does not 
meet the criteria for a rating in excess of 20 percent 
subsequent to October 7, 2003 under any of the new 
regulations. 

Thus the Board finds that a rating in excess of 20 percent 
for the veteran's post-operative residuals, L4-5 discectomy 
with radiculopathy is not warranted subsequent to October 7, 
2003.

The Board notes that pursuant to the new rating criteria, the 
RO has assigned a separate 10 percent evaluation for right 
and left leg radiculopathy associated with the veteran's low 
back disability.  These claims are included in the remand 
portion of this decision.

III. Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
bronchitis and a perforated left eardrum

Entitlement to service connection for bronchitis and a 
perforated left eardrum was most recently denied by the RO in 
a rating decision dated in June 1990.  Service connection was 
denied because there was no evidence that the veteran 
suffered from these disabilities in service.  Decisions of 
the RO are final if not appealed, 38 U.S.C.A. § 4005(c) 
(1988); 38 C.F.R. §§ 3.104, 19.128, 19.192 (1989); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003);  and may be reopened only by the 
submission of new and material evidence.  38 U.S.C.A § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself of in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The regulation defining "new and material evidence" was 
recently amended; this amendment applies only to applications 
to reopen final claims received on or after August 29, 2001.  
The veteran's application was filed prior to August 29, 2001 
and, therefore, the amended version of the regulation does 
not apply.)  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [ the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  
The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

Evidence offered since the claim was denied in June 1990 
consists of VA treatment notes, statements from the veteran, 
additional service medical records, and reports of VA 
examinations in November 2001 and October 2003.  This 
evidence is new in that it has not been previously 
considered.  It is also material with respect to the 
veteran's claim for service connection for bronchitis.  The 
newly presented service medical records reveal that the 
veteran was treated for shortness of breath and possible 
chronic bronchitis several times in 1975 and 1976 in addition 
to the times in the 1980s previously identified in the 
record.  This evidence directly addresses the specified 
reasons for the earlier denial of service connection for 
bronchitis and directly addresses an unestablished fact that 
is necessary for the claim to be substantiated.  Accordingly, 
the Board concludes that the appellant has submitted new and 
material evidence to reopen the claim of service connection 
for bronchitis.

With respect to the veteran's claim for service connection 
for a perforated left eardrum the Board finds that the new 
evidence is not material.  None of the new evidence suggests 
that the veteran suffered a perforated eardrum in service and 
the newly submitted service medical records are silent on 
that issue.  Since none of the new evidence directly 
addresses the specified reasons for the earlier denial of 
service connection for a perforated left eardrum or directly 
addresses an unestablished fact that is necessary for the 
claim to be substantiated, it is clear that the appellant has 
not submitted new and material evidence to reopen the claim 
of service connection for a perforated left eardrum.

Since the claim of service connection for bronchitis is 
reopened, the merits of that issue must be addressed.  Before 
proceeding to the merits, further development is necessary, 
which will be addressed in the Remand portion of this 
decision.  


ORDER

Entitlement to an increased evaluation for post-operative 
residuals, L4-5 discectomy with radiculopathy, rated as 10 
percent disabling prior to October 7, 2003, is denied.

Entitlement to an increased evaluation for post-operative 
residuals, L4-5 discectomy with radiculopathy, rated as 20 
percent disabling subsequent to October 7, 2003, is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for bronchitis is reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a perforated 
left eardrum is not reopened.




REMAND

As indicated above, the Board notes that a significant change 
in the law occurred when, on November 9, 2000, the President 
signed into law the VCAA.  38 U.S.C.A. § 5100 et seq. (West 
2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO should inform 
the veteran of what is necessary for her claim for service 
connection for bronchitis, bilateral hearing loss, and 
tinnitus to be granted, and what is necessary for a higher 
rating for her bilateral leg disability to be granted, as 
well as ensure that all other appropriate actions under the 
VCAA have been taken.  The RO should specifically inform the 
veteran what actions it will take, what actions the veteran 
needs to take and should also inform her that she should 
submit all available evidence.  

The Court has held that "fulfillment of the statutory duty 
to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).  The RO should provide the veteran 
with an audiological examination for her hearing loss and 
tinnitus since she was exposed to noise in service and the 
most recent audiological examination was in 1990.  In 
addition the veteran should be provided a VA pulmonary 
examination to determine the nature and etiology of her 
chronic bronchitis, if any.  The veteran also should be 
provided a neurological examination to determine the extent 
of disability of the lower legs including to determine which 
nerves are affected and to what degree.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this case is REMANDED to the RO via the AMC, in 
Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for her 
claims to be granted in this case, what 
evidence she must obtain and what 
evidence the RO will obtain, as well as 
informing her of the need to submit all 
available evidence that corroborates her 
claim.  

2.  The RO should arrange for the veteran 
to be afforded a VA audiological 
examination to determine the diagnosis 
and etiology of the veteran's hearing 
loss and tinnitus, if any.  All necessary 
testing should be conducted.  The 
examiner should review the claims folder 
before the examination.  If a hearing 
loss or tinnitus is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the disability was present in service or 
is otherwise related to service to 
include consideration of any noise trauma 
that may have been present in service.  
The examiner should provide a complete 
rationale for the opinion. 

3.  The RO should arrange for the veteran 
to be afforded a VA pulmonary examination 
to determined the diagnosis and etiology 
of any lung disability to include chronic 
bronchitis.  The examiner should review 
the claims folder before the examination 
including the service medical records 
from 1975 through 1984 showing complaints 
of shortness of breath and a possible 
diagnosis of chronic bronchitis.  If a 
disability is diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probably or more) that the 
current disability was initially 
manifested in service, or was otherwise 
related to service.  The examiner should 
provide a complete rationale for any 
opinion offered.

4.  The RO should arrange for the veteran 
to be afforded a VA neurological 
examination to determine the extent of 
the disability in her legs due to 
radiculopathy associated with her low 
back disability.  The examiner should 
conduct all necessary testing including 
nerve conduction studies, if indicated, 
to determine what nerves are affected and 
to what extent and to determine what 
other neurological deficits are present 
in the veteran's legs due to her low back 
disability.

5.  Following the above, the RO should 
then readjudicate the veteran's claims for 
service connection for bilateral hearing 
loss, tinnitus, and bronchitis, and the 
claims for an increased rating for her 
bilateral leg disability, including 
reviewing all newly obtained evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
an SSOC that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



